Form NMDap
                                     UNITED STATES BANKRUPTCY COURT
                                                       for the
                                       California Northern Bankruptcy Court

In Re: Laurie Ann Harms ,
       Debtor(s).                                              Case No.: 20−41442

                                                               Chapter: 13

         The Bank of New York Mellon ,                         Adversary No. 20−04046
         Plaintiff(s)

vs.

         Dale Harms et al.,
         Defendant(s).




                                ORDER AND NOTICE OF MISSING DOCUMENTS
                                OR UNPAID FEES IN ADVERSARY PROCEEDING



    According to the court's records, at the time of filing the complaint on 10/19/20, it appears that the above−named
Plaintiff(s) did not file the required documents or, if applicable, pay the appropriate filing fee as indicated below:


      Adversary Cover Sheet


      Failure to Pay Filing Fee of $350.00


      Other:



   IT IS ORDERED that the Plaintiff(s) file the documents and/or pay the required filing fee within fourteen (14)
days. Failure to comply within 14 days could result in the complaint being dismissed for lack of prosecution.

Dated: 10/20/20                                      By the Court:


                                                     William J. Lafferty
                                                     United States Bankruptcy Judge




         Case: 20-04046        Doc# 3        Filed: 10/20/20    Entered: 10/20/20 09:23:37        Page 1 of 1
